 



(SUNCOM LOGO) [w20479w2047900.gif]
Exhibit 10.4
RESTRICTED STOCK AGREEMENT
AND NOTIFICATION OF
RESTRICTED STOCK AWARD
(this “Agreement”)
(Consultant Form)

                         
1. Consultant Name
(or “Holder”)
 
 
 
               
 
                       
Address
 
 
 
 
  Price On Date
Of Grant  
 
$/share
 
                       
 
  No. of
Shares Awarded
“Shares”   
 
 
 
  Grant Date  
 
 
 

2. GRANT OF RESTRICTED STOCK AWARD: SunCom Wireless Holdings, Inc. (“SunCom”)
(SunCom and its subsidiaries being referred to herein collectively as the
“Company”) hereby grants you (or the “Holder”) a Restricted Stock Award
(“Award”) for the number of Shares referenced in Section 1, above. This Award is
granted pursuant to the SunCom Wireless Holdings, Inc. Stock and Incentive Plan
(as amended and restated) (the “Plan”) and is subject in all respects to the
terms of the Plan and this Agreement.
3. VESTING: The Shares awarded to you vest [___%] per year over a [___]-year
period (the “Restriction Period”), with [___%] first vesting [___] months after
the grant date and an additional [___%] vesting each [anniversary] of the grant
date thereafter. Specifically, the vesting schedule is as follows [Modify
vesting schedule as appropriate]:

          Anniversary of Grant Date   Vesting Percent   Vest Date
1st Anniversary
  [___%]   [                    ]
2nd Anniversary
  [___%]   [                    ]
3rd Anniversary
  [___%]   [                    ]
4th Anniversary
  [___%]   [                    ]

The Shares will cease to vest on the date your service with the Company
terminates for any reason. The Award (to the extent it is not vested) and any
unvested Shares will be forfeited upon termination of service.

1



--------------------------------------------------------------------------------



 



4. RESTRICTIONS ON UNVESTED SHARES; RIGHTS AS STOCKHOLDER; DIVIDENDS: You will
have the right to receive dividends during the Restriction Period, to vote the
Shares subject to the Award, and to enjoy all other stockholder rights, except
that (a) you will not be entitled to delivery of the stock certificate(s)
representing unvested Shares (and distribution of dividends, if any, declared on
unvested Shares) unless and until the Restriction Period with respect to the
Shares expires and the Forfeiture Restrictions lapse (in which case delivery of
the Shares will be made as soon as practicable and distribution of such
dividends will be made no later than March 15th of the year following the year
in which the corresponding portion of the Award vests); (b) the Company will (or
will designate an agent or representative to) retain custody of the stock
certificate(s) during the Restriction Period; (c) you may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the Shares during the
Restriction Period; and (d) a breach of the terms and conditions applicable to
the Award will cause a forfeiture of the Award and the underlying Shares subject
to the Award.
5. SALES OF VESTED SHARES; NONTRANSFERABILITY OF AWARD: The sale of vested
Shares may be further restricted due to applicable securities or other laws or
pursuant to the Company’s policies, including but not limited to its Insider
Trading Policy. The Award will not be transferable or assignable otherwise than
by will or the laws of descent and distribution unless otherwise permitted under
the terms of the Plan.
6. TAX LIABILITY: This Award is considered “taxable income” under the Internal
Revenue Code of 1986, as amended (the “Code”), and, therefore carries with it an
income tax liability. By accepting this Award, you agree to satisfy the income
tax liability related to the Award and to the following terms and conditions:

  (a)   If required by applicable law, the Company will withhold any local,
state, federal, foreign and other taxes and any other amounts required to be
withheld by any governmental authority or law from any amount payable with
respect to the Award. Prior to the delivery or transfer of any certificate for
the Shares or any other benefit, the Company will require you to pay to the
Company in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by the Company to such
authority for the account of such recipient.     (b)   Within thirty (30) days
of the Grant Date, you may file an “83(b) election” with the Internal Revenue
Service to recognize as income 100% of the Fair Market Value of the Shares as of
the Grant Date. The 83(b) election should be sent via certified mail to the
Internal Revenue Service. This election is generally irrevocable. You must also
send a copy of the 83(b) election to the Company’s Human Resources Department in
Berwyn, PA (Attention: Manager of Qualified Plans).     (c)   The Shares may
also be subject to taxation when the stock is eventually sold, at which time you
may recognize a capital gain or loss. It is your responsibility to consult a tax
advisor to determine and establish implications associated with any grant, vest
or sale. The Company has made no warranties or representations to you with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or issuance or transfer of Shares pursuant to
the Award. By accepting the Award, you acknowledge the following: (i) you are in
no manner relying on the Company or its representatives for an assessment of
such tax consequences; (ii) there may be adverse tax consequences upon the grant
of the Award and the acquisition or disposition of the Shares subject to the
Award and you have been advised that you should consult with your own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof; and (iii) the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for you.

7. NO RIGHT TO CONTINUED SERVICE; FORFEITURE: Unless otherwise provided by
contract, you or the Company may terminate your service at any time for any
reason or for no reason. If your service terminates for any reason and all or
any part of the Award has not vested, the Award, to the extent not then vested,
will be forfeited immediately upon termination of service and you will have no
further rights with respect to the Award or any unvested Shares or other benefit
related to the Award.
 

2



--------------------------------------------------------------------------------



 



8. TERMS AND CONDITIONS OF PLAN; AMENDMENT: This Agreement is subject to the
terms, conditions and restrictions set forth in the Plan, the terms of which are
incorporated herein. Unless the context otherwise requires, terms not defined
herein will have the meanings given such terms in the Plan. This Agreement is
not a stock certificate or a negotiable instrument. To the extent that any
conflict may exist between any term or provision of this Agreement and any term
or provision of the Plan, the term or provision of the Plan will control. All
questions of interpretation concerning this Award are determined by the
Compensation Committee of the Board of Directors of SunCom (the “Committee”).
All determinations by the Committee will be final and binding upon all persons
having or claiming an interest in the Award or the Shares. Unless otherwise
determined by SunCom’s Board of Directors, the Committee may amend this Award at
any time, provided that no such amendment may impair your rights with respect to
the Shares without your consent. However, notwithstanding the preceding
sentence, the Committee has unilateral authority to amend the Plan and this
Agreement (without your consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A and related regulations or other guidance and federal
securities laws).
9. NOTICES: All notices, designations, consents, offers or any other
communications provided for in this Agreement must be given in writing,
personally delivered, or by facsimile transmission with an appropriate written
confirmation of receipt, by nationally recognized overnight courier or by U.S.
mail. If by mail or overnight courier, notice must be sent with first-class
postage prepaid and return receipt requested, in which event it will be deemed
to have been given on the date following the date it was so posted. Notice to
the Company is to be addressed to its then principal office. Notice to the
Holder or any transferee is to be addressed to his or its respective address as
it appears on the transfer books of the Company, or to such other address as may
be designated by the receiving party by notice in writing to the Secretary or
Assistant Secretary of the Company.
10. PROVISIONS SEVERABLE: If any provision of this Agreement is invalid or
unenforceable, it will not affect the other provisions, and this Agreement will
remain in effect as though the invalid or unenforceable provisions were omitted.
Upon a determination that any term or other provision is invalid or
unenforceable, the Company, in accordance with Delaware general corporate law,
will in good faith modify this Agreement so as to effect the original intent of
the parties as closely as possible.
11. PARTIES TO AGREEMENT: This Agreement will be binding on and will operate for
the benefit of the Company, its successors and assigns, and the Holder and his
heirs, estate, personal representatives, successors and assigns.
12. COUNTERPARTS; FURTHER INSTRUMENTS: This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. At any time, and from time
to time after executing this Agreement, the Holder will execute such additional
instruments and take such actions as may be reasonably requested by the Company
to confirm or perfect or otherwise to carry out the intent and purpose of this
Agreement.
13. RIGHT OF OFFSET: Notwithstanding any other provision of the Plan or this
Agreement, the Company may reduce the amount of any benefit or payment otherwise
payable to you or on your behalf by the amount of any obligation you have to the
Company, and you are deemed to have consented to such reduction by entering into
this Agreement.

3



--------------------------------------------------------------------------------



 



14. ACCEPTANCE: By accepting this Agreement, you acknowledge and agree that the
grant of the Award, the receipt of the Shares and/or any other benefit under
this Agreement is subject to, and conditioned upon, your execution, return and
compliance with the terms of this Agreement, including but not limited to the
provisions of Section 21 herein. By executing and returning this Agreement to
the Company, you acknowledge and agree that (a) you have read this Agreement in
its entirety; (b) you have had the opportunity to consult your legal counsel
prior to such execution of the Agreement; (c) this Agreement is valid and
binding upon, and enforceable against, you in accordance with its terms; and
(d) the consideration for this Agreement is valuable and sufficient
consideration. The Company may treat the Award as cancelled, and any Shares or
other benefit underlying the Award as forfeited, if you fail to return a signed
copy of the Agreement to [                    ] by [                    ].
15. GOVERNING LAW: This Agreement is to be construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws,
and in accordance with applicable general laws of the United States.
16. CONSENT TO JURISDICTION: The Holder hereby consents to the jurisdiction of
any state or federal court located in the county in which the principal
executive office of the Company is then located for purposes of the enforcement
of this Agreement and waives personal service of any and all process upon him.
The Holder waives any objection to venue of any action instituted under this
Agreement.
17. NO RESTRICTION ON COMPANY ACTION: Nothing contained in this Agreement will
be construed to prevent the Company from taking any corporate action that is
deemed to be appropriate or in the Company’s best interests, whether or not such
action would have an adverse effect on the Award. Neither the Holder nor any
beneficiary thereof, nor any other person, will have any claim against the
Company as a result of any such action.
18. CAPTIONS: Captions herein are for convenience of reference only and will not
be considered in construing this Agreement.
19. ENTIRE AGREEMENT: This Agreement supersedes any statements, representations
or agreements of the Company with respect to the grant of the Award or any
related rights, and the Holder hereby waives any rights or claims related to any
such statements, representations or agreements. This Agreement does not
supersede or amend any existing confidentiality agreement, nonsolicitation
agreement, noncompetition agreement, consulting agreement or any other similar
agreement between the Holder and the Company, including, but not limited to, any
restrictive covenants contained in such agreements.
20. LEGENDS: The Company may at any time place legends referencing any
applicable federal or state securities law restrictions on certificates
representing the Shares subject to the Award. The Holder will, at the request of
the Company, promptly present to the Company any and all certificates
representing such Shares that are in the possession of the Holder in order to
effectuate the provisions of this Section 20.

4



--------------------------------------------------------------------------------



 



21. FORFEITURE OF SHARES AND/OR GAIN FROM SHARES:
     (a) Notwithstanding any other provision of this Agreement, if, at any time
during the period of the Holder’s service with the Company or during the
24-month period following termination of the Holder’s service with the Company
for any reason (regardless of whether such termination was by the Company or the
Holder, and whether voluntary or involuntary), the Holder engages in a
Prohibited Activity (as defined herein), then (i) the Award will immediately be
terminated and forfeited in its entirety, (ii) any vested or unvested Shares
that were granted pursuant to the Award will immediately be forfeited and
returned to the Company and the Holder will cease to have any rights related
thereto and will cease to be recognized as the legal owner of such Shares, and
(iii) any Gain (as defined herein) realized by the Holder with respect to any
Shares subject to the Award will immediately be paid by the Holder to the
Company.
     (b) For the purposes herein, a “Prohibited Activity” means (i) the Holder’s
solicitation or assisting any other person in so soliciting, directly or
indirectly, in one or a series of transactions, of any customers, suppliers,
vendors, or other service providers to or of the Company for the purpose of
inducing that customer, supplier, vendor or other service provider to terminate
or alter his or its relationship with the Company; (ii) the Holder’s inducement,
directly or indirectly, in one or a series of transactions, of any employees or
service providers to terminate their employment with or service to the Company
for the purpose of performing services for, assisting, advising or otherwise
supporting any business which is competitive with the business of the Company;
(iii) the Holder’s violation of any noncompetition restrictions applicable to
the Holder; (iv) the Holder’s violation of any of the Company’s policies,
including, without limitation, the Company’s insider trading policies; (v) the
Holder’s violation of any material (as determined by the Committee) federal,
state or other law, rule or regulation; (vi) the Holder’s disclosure or misuse
of any confidential information or material concerning the Company (except as
otherwise required by law or as agreed to by the parties herein); (vii) the
Holder’s dishonesty, theft or embezzlement in a manner that negatively impacts
the Company in any way; (viii) the Holder’s refusal or failure to perform his
agreed-upon duties for the Company in a satisfactory manner; or (ix) the
Holder’s engaging in any conduct that could be materially damaging to the
Company without a reasonable good faith belief that such conduct was in the best
interest of the Company. The Committee (or its designee, to the extent permitted
pursuant to the Plan) has sole and absolute discretion to determine if a
Prohibited Activity has occurred.
     (c) For the purposes herein, “Gain” means, unless the Committee determines
otherwise, the greater of the Fair Market Value of the Shares (or portion
thereof) at the time of grant or vesting or the disposition price of such Shares
at the time of disposition, multiplied by the number of Shares sold or disposed.
     (d) Notwithstanding the provisions of Section 21 herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 21 herein will not be deemed to constitute a
further or continuing waiver of any rights the Company may have pursuant to the
terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 21 herein).
     (e) By accepting this Agreement, and without limiting the effect of
Section 13 herein, the Holder consents to a deduction (to the extent permitted
by applicable law) from any amounts the Company may owe the Holder from time to
time to the extent of the amounts the Holder owes the Company pursuant to this
Agreement, including but not limited to Section 13 or Section 21 herein. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount owed by the Holder
pursuant to this Agreement, the Holder agrees to immediately pay the unpaid
balance to the Company.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Holder has hereunto
set his hand, effective as of the day and year first above written.

                  SUNCOM WIRELESS HOLDINGS, INC.    
 
                          By: Michael E. Kalogris         Title: Chief Executive
Officer    
 
                CONSULTANT    
 
           
 
  By:        
 
           

6